Exhibit 10.4

 

Execution Copy

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (the “Agreement”) dated October 5, 2009 by and between
Information Services Group, Inc. (the “Company”) and David Berger (the
“Executive”).

 

The Executive is employed as the Company’s Chief Financial Officer.

 

The Company desires to induce the Executive to remain in its employment by
providing the Executive protection in the event of a termination of the
Executive’s employment in certain circumstances, and the Executive desires to
continue to be employed by the Company and to accept such protection.

 

In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:

 


1.                                       TERM.  THIS AGREEMENT SHALL BE
EFFECTIVE FOR A PERIOD COMMENCING ON THE DATE OF THIS AGREEMENT AND ENDING ON
DECEMBER 31, 2010 (THE “TERM”); PROVIDED, HOWEVER, THAT COMMENCING WITH
JANUARY 1, 2011 AND ON EACH ANNIVERSARY THEREOF (EACH AN “EXTENSION DATE”), THE
TERM SHALL AUTOMATICALLY BE EXTENDED FOR AN ADDITIONAL TWELVE (12) MONTH PERIOD,
UNLESS THE COMPANY OR EXECUTIVE PROVIDES THE OTHER PARTY HERETO SIXTY (60) DAY’S
PRIOR WRITTEN NOTICE BEFORE THE NEXT EXTENSION DATE THAT THE TERM SHALL NOT BE
SO EXTENDED.


 


2.                                       TERMINATION OF EMPLOYMENT.


 


A.                                       BY THE COMPANY WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON.  IF, DURING THE TERM, EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND ITS AFFILIATES IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON (AS EACH SUCH TERM IS DEFINED IN SECTION 3 BELOW),
SUBJECT TO THE EXECUTIVE’S EXECUTION WITHOUT REVOCATION OF A GENERAL WAIVER AND
RELEASE OF CLAIMS AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 


(I)  A CASH SEVERANCE PAYMENT EQUAL TO ONE (1) TIMES THE EXECUTIVE’S ANNUAL RATE
OF BASE SALARY PLUS THE EXECUTIVE’S TARGET ANNUAL INCENTIVE BONUS OPPORTUNITY
UNDER THE COMPANY’S ANNUAL INCENTIVE PLAN, BOTH AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH TERMINATION, PAYABLE IN EQUAL INSTALLMENTS, ON THE NORMAL PAYROLL DATES
OF THE COMPANY OVER THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF
TERMINATION (THE “SEVERANCE PERIOD”); AND


 


(II)  SO LONG AS EXECUTIVE’S TERMINATION OCCURS AFTER THE FIRST 180 DAYS OF THE
COMPANY’S FISCAL YEAR, THE ANNUAL CASH BONUS THAT THE EXECUTIVE WOULD HAVE
RECEIVED UNDER THE COMPANY’S ANNUAL INCENTIVE PLAN, IF THE EXECUTIVE HAD
REMAINED EMPLOYED BY THE COMPANY THROUGH THE END OF THE FISCAL YEAR OF THE
COMPANY IN WHICH SUCH TERMINATION OCCURS (WITH THE DETERMINATION OF THE AMOUNT,
IF ANY, OF SUCH BONUS BASED ON THE COMPANY’S PERFORMANCE IN RELATION TO THE
APPLICABLE PERFORMANCE TARGETS PREVIOUSLY ESTABLISHED BY THE COMPANY FOR SUCH
FISCAL YEAR, AS DETERMINED IN GOOD FAITH BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY), MULTIPLIED BY THE PRO-RATE FACTOR (AS
DEFINED IN SECTION 3 BELOW) AND PAID AT SUCH TIME AS THE ANNUAL CASH BONUS WOULD
OTHERWISE HAVE BEEN PAID TO THE EXECUTIVE UNDER THE COMPANY’S ANNUAL INCENTIVE
PLAN;


 


(III)  COVERAGE DURING THE APPLICABLE COBRA HEALTH CARE CONTINUATION COVERAGE
PERIOD UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE

 

--------------------------------------------------------------------------------


 


“CODE”), OR ANY REPLACEMENT OR SUCCESSOR PROVISION OF UNITED STATES TAX LAW TO
THE EXTENT THE EXECUTIVE SO ELECTS;


 


(IV)  ALL EARNED AND UNPAID AND/OR VESTED, NONFORFEITABLE AMOUNTS OWING OR
ACCRUED AT THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (INCLUDING ANY
EARNED BUT UNPAID BASE SALARY AND VACATION) UNDER ANY COMPENSATION AND BENEFIT
PLANS, PROGRAMS, AND ARRANGEMENTS OF THE COMPANY AND ITS AFFILIATES IN WHICH
EXECUTIVE THERETOFORE PARTICIPATED, PAYABLE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE PLANS, PROGRAMS, AND ARRANGEMENTS (AND AGREEMENTS AND
DOCUMENTS THEREUNDER) PURSUANT TO WHICH SUCH COMPENSATION AND BENEFITS WERE
GRANTED OR ACCRUED; AND


 


(V)  REIMBURSEMENT FOR ANY UNREIMBURSED BUSINESS EXPENSES PROPERLY INCURRED BY
EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR TO THE DATE OF TERMINATION, TO
BE REIMBURSED IN ACCORDANCE WITH SUCH POLICY.


 


B.                                      BY THE COMPANY FOR ANY REASON OTHER THAN
WITHOUT CAUSE OR BY EXECUTIVE FOR ANY REASON OTHER THAN FOR GOOD REASON.  IF,
DURING THE TERM, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IS
TERMINATED BY THE COMPANY FOR ANY REASON (OTHER THAN A TERMINATION WITHOUT
CAUSE) OR BY EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE ONLY THOSE BENEFITS DESCRIBED IN SECTION 2(A)(III), (IV) AND
(V) ABOVE.


 


C.                                       FOLLOWING EXECUTIVE’S TERMINATION OR
RESIGNATION (AS THE CASE MAY BE), EXCEPT AS SET FORTH IN THIS SECTION 2 AND
SECTION 5 BELOW, EXECUTIVE SHALL HAVE NO FURTHER RIGHTS TO ANY OTHER
COMPENSATION OR BENEFITS UNDER THIS AGREEMENT OR ANY OTHER SEVERANCE PLAN OR
ARRANGEMENT MAINTAINED BY THE COMPANY OR ANY OF ITS AFFILIATES, EXCEPT AS
OTHERWISE PROVIDED UNDER ANY COMPANY STOCK INCENTIVE PLAN OR AWARD AGREEMENT
ENTERED INTO BY AND BETWEEN EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILIATES.


 


3.                                       DEFINITIONS. FOR PURPOSES OF THIS
AGREEMENT:


 


A.                                       “CAUSE” SHALL MEAN WITH RESPECT TO THE
EXECUTIVE: (A) EXECUTIVE’S WILLFUL MISCONDUCT WITH REGARD TO THE COMPANY;
(B) ANY ACT INVOLVING FRAUD OR MATERIAL DISHONESTY IN CONNECTION WITH THE
BUSINESS OF THE COMPANY OR ITS AFFILIATES; (C) A MATERIAL VIOLATION OF THE
COMPANY’S CODE OF CONDUCT OR OTHER POLICY; OR (D) CONVICTION OF, OR A PLEA OF
NOLO CONTENDERE TO, ANY FELONY WHATSOEVER.


 


B.                                      “GOOD REASON” SHALL MEAN WITHOUT
EXECUTIVE’S EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING
CIRCUMSTANCES: (I) A REDUCTION IN EXECUTIVE’S ANNUAL BASE SALARY AND/OR TARGET
ANNUAL INCENTIVE OPPORTUNITY UNDER THE COMPANY’S ANNUAL INCENTIVE PLAN (“TARGET
AIP”) (EXCLUDING ANY REDUCTION IN EXECUTIVE’S BASE SALARY AND/OR TARGET AIP THAT
IS PART OF A PLAN TO REDUCE COMPENSATION OF COMPARABLY SITUATED EMPLOYEES OF THE
COMPANY GENERALLY; (II) A MATERIAL DIMINUTION IN THE NATURE OR SCOPE OF
EXECUTIVE’S RESPONSIBILITIES, DUTIES OR AUTHORITY; (III) THE RELOCATION BY THE
COMPANY OF EXECUTIVE’S PRIMARY PLACE OF EMPLOYMENT WITH THE COMPANY TO A
LOCATION MORE THAN FIFTY (50) MILES OUTSIDE OF EXECUTIVE’S CURRENT PRINCIPAL
PLACE OF EMPLOYMENT (WHICH SHALL NOT BE DEEMED TO OCCUR DUE TO A REQUIREMENT
THAT EXECUTIVE TRAVEL IN CONNECTION WITH THE PERFORMANCE OF HIS OR HER DUTIES);
OR (IV) THE COMPANY GIVES NOTICE OF NON-EXTENSION OF THE TERM (WHICH THE PARTIES
AGREE CONSTITUTES A MATERIAL BREACH OF THE AGREEMENT). RESIGNATION FOR GOOD
REASON SHALL NOT OCCUR UNLESS THE EXECUTIVE PROVIDES THE COMPANY WITH WRITTEN
NOTICE OF THE EXISTENCE OF THE CONDITIONS SUPPORTING ANY OF THE FOREGOING EVENTS
DESCRIBED IN THIS DEFINITION WITHIN THE PERIOD NOT TO EXCEED 90 DAYS OF THE
INITIAL EXISTENCE

 

2

--------------------------------------------------------------------------------



 


OF THE CONDITIONS AND THE COMPANY FAILS TO REMEDY SUCH CONDITIONS WITHIN TEN
(10) DAYS OF RECEIVING SUCH WRITTEN NOTICE.


 

c.                                       “Pro-Rate Factor” shall mean a
fraction, (i) the numerator of which is equal to the number of days that the
Executive is employed by the Company during the fiscal year in which the
Executive’s employment terminates, and (ii) the denominator of which is the
number of days in such fiscal year.

 


4.                                       NOTICE OF TERMINATION.  ANY PURPORTED
TERMINATION OF EMPLOYMENT BY THE COMPANY OR BY EXECUTIVE (OTHER THAN DUE TO
EXECUTIVE’S DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE
OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 6(E) HEREOF.  FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND THE DATE OF
TERMINATION, AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE
PROVISION SO INDICATED.  UNLESS TERMINATING FOR GOOD REASON, EXECUTIVE SHALL
PROVIDE A NOTICE OF TERMINATION TO THE COMPANY AT LEAST (30) DAYS OR PRIOR TO
THE EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OTHER THAN DUE
TO HIS DEATH; PROVIDED, HOWEVER, THAT THE COMPANY MAY WAIVE ALL OR ANY PORTION
OF SUCH REQUIRED 30-DAY NOTICE PERIOD.


 


5.                                       SECTION 409A.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF ANY PAYMENT OF MONEY OR OTHER BENEFITS DUE TO
EXECUTIVE HEREUNDER COULD CAUSE THE APPLICATION OF AN ACCELERATED OR ADDITIONAL
TAX UNDER SECTION 409A OF THE CODE, SUCH PAYMENT OR OTHER BENEFITS WILL BE
DEFERRED IF DEFERRAL WILL MAKE SUCH PAYMENT OR OTHER BENEFITS COMPLIANT UNDER
SECTION 409A OF THE CODE (FOR INSTANCE, IF EXECUTIVE IS A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF SECTION 409A OF THE CODE AND EXECUTIVE RECEIVES A PAYMENT
OR BENEFIT CONSTITUTING DEFERRED COMPENSATION HEREUNDER UPON A SEPARATION FROM
SERVICE WITHIN THE MEANING OF SECTION 409A OF THE CODE, SUCH PAYMENT OR BENEFIT
SHALL NOT BE DELIVERED TO EXECUTIVE UNTIL SIX MONTHS AND ONE DAY FOLLOWING
EXECUTIVE’S SEPARATION FROM SERVICE), OR OTHERWISE SUCH PAYMENT OR OTHER
BENEFITS WILL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A MANNER, DETERMINED
BY THE BOARD, THAT DOES NOT CAUSE SUCH AN ACCELERATED OR ADDITIONAL TAX;
PROVIDED THAT THE COMPANY AGREES TO MAINTAIN, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE ORIGINAL INTENT AND ECONOMIC BENEFIT TO THE EXECUTIVE OF THE APPLICABLE
PROVISION WITHOUT VIOLATING THE PROVISIONS OF SECTION 409A OF THE CODE. THIS
AGREEMENT IS INTENDED TO COMPLY WITH SECTION 409A OF THE CODE AND WILL BE
INTERPRETED ACCORDINGLY.  REFERENCES UNDER THIS AGREEMENT TO EXECUTIVE’S
TERMINATION OF EMPLOYMENT SHALL BE DEEMED TO REFER TO THE DATE UPON WHICH
EXECUTIVE HAS EXPERIENCED A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE.  EACH PAYMENT MADE UNDER THIS AGREEMENT SHALL BE
DESIGNATED AS A “SEPARATE PAYMENT” WITHIN THE MEANING OF SECTION 409A OF THE
CODE.  TO THE EXTENT ANY REIMBURSEMENTS OR IN-KIND BENEFITS DUE TO EXECUTIVE
UNDER THIS AGREEMENT CONSTITUTE “DEFERRED COMPENSATION” UNDER SECTION 409A OF
THE CODE, ANY SUCH REIMBURSEMENTS OR IN-KIND BENEFITS SHALL BE PAID TO EXECUTIVE
IN A MANNER CONSISTENT WITH TREAS. REG. SECTION 1.409A-3(I)(1)(IV).


 


6.                                       MISCELLANEOUS.


 


A.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


B.                                      ENTIRE AGREEMENT/AMENDMENTS.  THIS
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER CONTAINED HEREIN, AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES,
WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREIN.  THIS AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED
EXCEPT BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.

 

3

--------------------------------------------------------------------------------



 


C.                                       NO WAIVER; SEVERABILITY.  THE FAILURE
OF A PARTY TO INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY
OCCASION SHALL NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH
PARTY OF THE RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR
ANY OTHER TERM OF THIS AGREEMENT.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


D.                                      SUCCESSOR; BINDING AGREEMENT.  THE
COMPANY SHALL ASSIGN THIS AGREEMENT AND ITS OBLIGATIONS HEREUNDER TO ANY
SUCCESSOR THEREOF.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EXECUTIVE AND EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF EXECUTIVE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO
EXECUTIVE HEREUNDER HAD EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO EXECUTIVE’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO
SUCH DESIGNEE, TO EXECUTIVE’S ESTATE.


 


E.                                       NOTICE.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
BY HAND OR OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO
THE RESPECTIVE ADDRESSES SET FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.


 

If to the Company:

Information Services Group Inc.

Two Stamford Plaza

281 Tresser Boulevard, Stamford, CT 06901

Attention: General Counsel

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


F.                                         WITHHOLDING TAXES.  THE COMPANY MAY
WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND
LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


G.                                      NO MITIGATION.  EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT OR
BENEFIT PROVIDED FOR IN THIS AGREEMENT BE REDUCED BY AN COMPENSATION EARNED BY
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT
BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE OWED BY EXECUTIVE TO THE
COMPANY, OR OTHERWISE.


 


H.                                      COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

[Signatures on next page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

INFORMATION SERVICES GROUP

DAVID BERGER

 

 

By:

 /s/ Earl H. Doppelt

 

/s/ David Berger

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

DAVID BERGER (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue
Information Services Group Inc. (the “Company”), the Company’s past, present, or
future parent, affiliated, related, and/or subsidiary entities, and all of their
past and present directors, shareholders, officers, general or limited partners,
employees, agents, insurers and attorneys, and agents and representatives of
such entities, in such capacities, and employee benefit plans in which the
Executive is or has been a participant by virtue of his employment with the
Company and benefit plan administrators, and the successors of the Company or
any of the foregoing entities (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against the Company or the
Releasees based on any events or circumstances arising or occurring on or prior
to the date this Release is executed, arising directly or indirectly out of,
relating to, or in any other way involving in any manner whatsoever the
Executive’s employment with the Company or the termination thereof, the
Executive’s status at any time as a holder of any securities of the Company, or
otherwise.  This includes, but is not limited to, a release of any and all
claims arising under the laws of the United States, any other country, or any
state, or locality relating to employment, or securities, including, without
limitation, claims of wrongful discharge, breach of express or implied contract
(whether oral or written), fraud, misrepresentation, defamation, or liability in
tort, common law or public policy, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Executive Retirement Income
Security Act, the Family and Medical Leave Act, the Delaware Discrimination in
Employment Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act, and similar statutes, ordinances, and regulations of the
United States, any other country, or any state or locality.  This release of
claims further includes, but is not limited to, Executive’s waiver of any right
or claim to compensation, wages, back pay, reinstatement or re-employment,
bonuses, or benefits of any kind or any nature arising or derivative from
Executive’s employment with the Company, the termination thereof, or otherwise;
provided, however, notwithstanding anything to the contrary set forth herein,
that this general release shall not extend to (x) amounts owed to or rights
available for the Executive under that certain Severance Agreement dated
October 5, 2009, by and between the Company and the Executive (the “Severance
Agreement”) and (y) benefit claims under employee pension benefit plans in which
the Executive is a participant by virtue of his employment with the Company or
benefit claims under employee welfare benefit plans for covered occurrences
(e.g., medical care, death, or onset of disability) arising after the execution
of this Release by the Executive.  This Release does not waive any rights to
indemnification the Executive has under any insurance policy, by laws or other
documents or agreements to which Executive may be entitled for actions taken in
good faith during the term of his employment.

 

The Executive hereby represents and warrants to the Company and the Releasees
that he has not filed any action, complaint, charge, grievance, arbitration or
similar proceeding against the Company or the other Releasees.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that he has been given a period of 21 days to review
and consider this Release.  The Executive further acknowledges that the
consideration given for this Release is in addition to anything of value to
which he is already

 

--------------------------------------------------------------------------------


 

entitled.  The Executive is hereby advised to consult with an attorney prior to
executing the Release.  By his signature below, the Executive warrants that he
has had the opportunity to do so and to be fully and fairly advised by that
legal counsel as to the terms of this Release and that this waiver and release
is knowing and voluntary.  The Executive further warrants that he understands
that he may use as much or all of his 21-day period as he wishes before signing,
and warrants that he has done so.

 

The Executive further warrants that he understands that he has seven days after
signing this Release to revoke the Release by notice in writing to the Company’s
General Counsel delivered by hand, certified mail or courier service.  This
Release shall be binding, effective, and enforceable upon both parties upon the
expiration of this seven-day revocation period without the Company’s General
Counsel having received such revocation, but if the Executive revokes the
Release during such time, the Executive understands that the Executive will
forfeit any rights he may have to any severance payments and benefits otherwise
due under Section 2(a) of the Severance Agreement.

 

By signing this Release, the Executive acknowledges that:  he has relied
entirely upon his  own judgment, and that he has had the opportunity to consult
with legal, financial and other personal advisors of his own choosing in
assessing whether to execute this Release; no representation, statement,
promise, inducement, threat or suggestion has been made by the Company or any
other Releasee to influence Executive to sign this Release except such
statements as are expressly set forth herein; Executive understands that by
signing this Agreement he is releasing the Company and the Releasees of all
claims against them; Executive has read this Release and understands its terms;
Executive has been given a reasonable period of time to consider its terms and
effect; and Executive voluntarily agree to the terms of this Release.

 

 

Executed this        day of                                   , 20

 

 

 

David Berger

 

--------------------------------------------------------------------------------